1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3
      KENNETH FRIEDMAN,                                   Case No. 3:18-cv-00384-MMD-CLB
4
                                         Plaintiff,                  ORDER
5            v.
6     JAMES DZURENDA et al.,
7                                    Defendants.
8
            This action is a pro se civil rights complaint filed pursuant to 42 U.S.C. § 1983 by
9
     a state prisoner. Plaintiff paid the full filing fee in this matter. (ECF No. 1.) The Court
10
     entered a screening order on October 21, 2019. (ECF No. 5.) The screening order
11
     imposed a 90-day stay and the Court entered a subsequent order in which the parties
12
     were assigned to mediation by a court-appointed mediator. (ECF Nos. 5, 10.) The Office
13
     of the Attorney General has filed a status report indicating that settlement has not been
14
     reached and informing the Court of its intent to proceed with this action. (ECF No. 15.)
15
            IT IS THEREFORE ORDERED that:
16
            1.     The Clerk of the Court shall electronically SERVE a copy of this order and
17
     a copy of Plaintiff’s complaint (ECF No. 6) on the Office of the Attorney General of the
18
     State of Nevada, by adding the Attorney General of the State of Nevada to the docket
19
     sheet. This does not indicate acceptance of service.
20
            2.     Service must be perfected within ninety (90) days from the date of this order
21
     pursuant to Fed. R. Civ. P. 4(m).
22
            3.     Subject to the findings of the screening order (ECF No. 5), within twenty-
23
     one (21) days of the date of entry of this order, the Attorney General’s Office shall file a
24
     notice advising the Court and Plaintiff of: (a) the names of the defendants for whom it
25
     accepts service; (b) the names of the defendants for whom it does not accept service,
26
     and (c) the names of the defendants for whom it is filing the last-known-address
27
     information under seal. As to any of the named defendants for whom the Attorney
28

                                                      1
1    General’s Office cannot accept service, the Office shall file, under seal, but shall not serve

2    the inmate Plaintiff the last known address(es) of those defendant(s) for whom it has such

3    information. If the last known address of the defendant(s) is a post office box, the Attorney

4    General's Office shall attempt to obtain and provide the last known physical address(es).

5           4.     If service cannot be accepted for any of the named defendant(s), Plaintiff

6    shall file a motion identifying the unserved defendant(s), requesting issuance of a

7    summons, and specifying a full name and address for the defendant(s).                For the

8    defendant(s) as to which the Attorney General has not provided last-known-address

9    information, Plaintiff shall provide the full name and address for the defendant(s).

10          5.     If the Attorney General accepts service of process for any named

11   defendant(s), such defendant(s) shall file and serve an answer or other response to the

12   complaint (ECF No. 6) within sixty (60) days from the date of this order.

13          6.     Henceforth, Plaintiff shall serve upon defendant(s) or, if an appearance has

14   been entered by counsel, upon their attorney(s), a copy of every pleading, motion or other

15   document submitted for consideration by the Court. Plaintiff shall include with the original

16   document submitted for filing a certificate stating the date that a true and correct copy of

17   the document was mailed or electronically filed to the defendants or counsel for the

18   defendants. If counsel has entered a notice of appearance, Plaintiff shall direct service

19   to the individual attorney named in the notice of appearance, at the physical or electronic

20   address stated therein. The Court may disregard any document received by a district

21   judge or magistrate judge which has not been filed with the Clerk of the Court, and any

22   document received by a district judge, magistrate judge, or the Clerk of the Court which

23   fails to include a certificate showing proper service.

24          7.     This case is no longer stayed.

25
            DATED: February 26, 2020.
26
27
                                                UNITED STATES MAGISTRATE JUDGE
28

                                                   2
